
	

113 S1380 IS: Preserving Jobs in the Oilfield Act of 2013
U.S. Senate
2013-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1380
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2013
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Secretary of Transportation
		  to ensure that on-duty time does not include waiting time at a natural gas or
		  oil well site for certain commercial motor vehicle operators, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Jobs in the Oilfield Act of
			 2013.
		2.Waiting time exception
			(a)Definition of covered
			 operatorIn this section, the
			 term covered operator means the operator of a commercial motor
			 vehicle transporting supplies, equipment, or materials (including produced
			 fluids, drilling and completion fluids, and any other fluids or materials used
			 in the drilling, completion, and production of an oil or gas well) to or from a
			 natural gas or oil well site.
			(b)ExceptionThe Secretary of Transportation shall
			 ensure that the exception described in section 395.1(d)(2) of title 49, Code of
			 Federal Regulations (relating to on-duty time not including waiting time at a
			 natural gas or oil well site) applies to covered operators regardless of
			 whether the operators have received special training or operate vehicles
			 specially constructed to service wells.
			
